Citation Nr: 0509332	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for congenital deformity of the left ankle.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January to February 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

As the following decision reopens the veteran's claim, the 
issue of entitlement to service connection for a congenital 
ankle deformity is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2001 rating decision denied the 
veteran claim of entitlement to service connection for a 
congenital deformity of the left foot.

2.  The evidence received since the August 2001 rating 
decision is neither wholly cumulative nor redundant; it 
relates to an unestablished fact; and, when considered alone 
or together with all of the evidence, both old and new, it 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
congenital deformity of the left foot, is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  The evidence received since the August 2001 rating 
decision denying entitlement to service connection for a 
congenital deformity of the left foot, is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2004 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in April 2004, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error as the 
Board finds that new and material evidence has been submitted 
and grants that aspect of the veteran's claim.  Under these 
circumstances, the Board finds that adjudication of the claim 
under consideration at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

Factual Background

The August 2001 rating decision denied the veteran's initial 
claim of entitlement to service connection for a congenital 
deformity of the left foot, claimed as an injury to the left 
foot, because it was a congenital deformity and there was no 
evidence of an inservice injury to the left foot.  The 
veteran was notified of the decision in September 2001.  He 
did not appeal the rating decision.

The evidence of record at the time included the veteran's 
service medical records and subsequent VA treatment records.

A December 1952 enlistment medical examination report shows 
that a clinical evaluation of the veteran's feet was normal.  
A subsequent enlistment medical examination report, conducted 
in early January 1953, shows that examination of the 
veteran's feet was abnormal, and indicated residual left 
talipes equino varus.  The diagnosis was old clubfoot with 
residual symptoms.  He was admitted to a hospital for review 
by a medical board.  A clinical abstract indicates that the 
veteran was admitted to the hospital eight days after his 
enlistment with complaints of dull aching pain in his left 
foot.  No therapeutic treatment was undertaken during his 
hospitalization.  The diagnoses included a congenital 
deformity of the left subtalar joints and a deformity of 
metatarsal varus with inversion of the fore and mid foot that 
existed prior to service and ankylosis of the left subtalar 
joint caused by preservice surgical intervention.  It was 
recommended that the veteran be separated from service.  The 
medical board examination report found that the left subtalar 
join ankylosis preexisted service and was not aggravated by 
service.

Also of record were VA treatment records, dating from January 
2000 to February 2001.  These records primarily indicate 
treatment for unrelated illnesses and disabilities.  However, 
a September 2000 treatment record notes that the veteran was 
in service 32 days and was discharged because of his club 
foot.

The evidence added to the record since the August 2001 rating 
decision decision includes ongoing VA treatment records, 
dating from September 2002 to December 2003.  Again, most of 
these records show treatment for unrelated diseases and 
disabilities.  However, an April 2003 treatment record notes 
that the veteran walked with difficulty because of a club 
foot.  The examiner notes that the foot was aggravated during 
military service and noted that the veteran claimed it became 
internally inverted during service.

Analysis

The veteran is seeking to reopen the claim of entitlement to 
service connection for a congenital deformity of the left 
ankle.  

Since the veteran did not appeal the August 2001 RO decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2004).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1991) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of the claim on any basis.  See Hickson v. West, 
12 Vet. App. 247, 251 (1991).

The Board finds that, assuming the credibility of the April 
2003 treatment record, the submitted evidence is new, not 
cumulative or redundant.  This newly submitted evidence is 
also material because it tends to show that the veteran's 
congenital deformity was aggravated in service.  In this 
context, this medical evidence is new and is not cumulative 
or redundant.  Moreover, this newly submitted evidence when 
considered with the previous evidence of record, or by 
itself, relates to an unestablished fact that is necessary to 
substantiate the claim, because it tends to suggest that the 
veteran's congenital deformity was aggravated in service.  As 
a result, it raises a reasonable possibility of 
substantiating the claim.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the August 2001 rating decision is 
"new and material" as contemplated by the 38 C.F.R. 
§ 3.156(a), and provides a basis to reopen the claim of 
entitlement to service connection for a congenital deformity 
of the left ankle.  38 U.S.C.A. § 5108.


ORDER

The claim of entitlement to service connection for a 
congenital deformity of the left ankle is reopened and, to 
this extent only, the appeal is granted.


REMAND

In his notice of disagreement, received in August 2002, the 
veteran stated that he wished to have a personal hearing 
scheduled in his appeal.  There is no evidence of record that 
the veteran was scheduled for a personal hearing or that he 
withdrew his request for such.  Therefore, the veteran must 
be scheduled for such.

Having reopened the veteran's previously denied claim of 
entitlement to service connection for a congenital deformity 
of the left ankle, the Board may proceed with adjudication of 
this claim only after ensuring compliance with the VCAA.  An 
October 2003 report of contact indicates that the veteran 
contacted the RO, stating that his treating VA physician was 
willing to submit a written statement that his left foot 
deformity was aggravated in service.  He requested the RO 
send a letter to the specified physician requesting such 
medical opinion.  There is no indication that the RO made 
such a request or that the veteran was notified that no such 
request had been made.  The RO should request the VA 
physician provide his medical opinion or request the veteran 
provide such opinion.

VCAA also requires that VA will provide a medical examination 
when the record of the claim does not contain sufficient 
medical evidence for VA to adjudicate the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the record does not contain a medical 
opinion discussing the likelihood that the veteran's 
congenital left foot deformity was aggravated during his 
brief period of service.  As noted above, the veteran has 
provided medical evidence indicating the possibility of such 
aggravation.  A medical examination addressing the likelihood 
that the veteran's congenital left foot deformity was 
aggravated during service must be provided.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
personal hearing before a VA Regional 
Office Hearing Officer.

2.  With respect to the claim of 
entitlement to service connection for a 
congenital deformity of the left foot, 
the RO should send the veteran and his 
representative, a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The RO should specifically request a 
medical opinion from the VA physician 
previously identified by the veteran in 
October 2003 and obtain all treatment 
records for the veteran from the VA 
Medical Center in Columbia, dated from 
December 2003 to the present.  Then with 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all identified treatment 
records which have yet to be secured.  

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
orthopedic examination to evaluate the 
nature of any left foot congenital 
deformity found to be present.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folder, in particular the April 
2003 treatment record, the examiner is 
asked to offer an opinion as to whether 
the veteran's congenital left foot 
deformity increased in disability during 
service.  The examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms; or 
whether there was a permanent worsening 
of the underlying pathology of the 
deformity, resulting in any current 
disability.  If the residuals of his 
congenital left foot deformity increased 
in disability during service (from 
January to February 1953), was that 
increase due to the natural progression 
of the disability?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on the 
examination findings, historical records, 
and medical principles.

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a congenital deformity of 
the left foot, on a de novo basis, in 
light of all pertinent evidence and legal 
authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford them an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


